DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 12 are pending for examination. Claims 1, 11, and 12 are amended.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: the claim 1 relates to a method claim.  It falls into one of four statutory categories of invention.  Since the claim 1 falls into one or four statutory categories of invention, steps 2A and 2B of the Supreme Court’s Alice/Mayo test are determined.
Step 2A:
Prong One: steps “an acquisition unit configured to acquire structure 5 models corresponding to a first structure and a second structure as an object to be polished, which is to be polished by the first structure; a stress analysis unit configured to analyze a stress exerted on the second structure by the first 10 structure; and a polishing response analysis unit configured to analyze a polishing state of the second structure by converting a stress and an analyzed region into a region of a density distribution function through analysis by 15 the stress analysis unit and performing analysis based on a diffusion equation”, recite an abstract idea of mathematical formulas or equations enumerated in the 2019 PEG.
Prong II: steps “acquire”, “analyze”, and converting” are additional elements that do not integrate the exception into a practical application of the exception.  See MPEP 2106.05(a).  

Step 2B: the claim does not recite additional elements either individually or in an ordered combination that amount to significantly more than the judicial exception.  
Therefore, the claim directs to an abstract idea and qualifies as eligible subject matter under USC 35 101. 

As to claims 2 – 10, they are dependent claim of claim 1.  They do not remedy the deficiencies of claim 1.  Therefore, they are rejected for the same reason as its independent claim above.

As to claims 11 - 12, they are method and program claims of claim 1.  They are rejected for the same reason as to claim 1 above respectively.

As to claim 12, it is directed to “program” and further rejected based on software per se.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specific function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition unit configured to”, “a stress analysis unit configured to”,  “a polishing response analysis unit configured to” and “a display unit” in claims 1, 11, and 12. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, “Modeling of chemical mechanical polishing processes by cellular automata and finite element/Matlab integration methods” (pages 1 – 10, 18 July 2013) in view of Wimplinger, (US PUB 2016/0190092) and Yokoyama et al., (US PUB 2008/0268751 hereinafter Yokoyama).
Wu and Wimplinger references were cited in previous office action.

As to claim 1, Wu teaches an information processing apparatus comprising: 
an acquisition unit configured to acquire structure 5models corresponding to a first structure (“…chemical-mechanical polishing modeling on both wafer and device…” abstract) and a second structure (“…The wafer surface to be planarized, is placed on the platen with an uniform external applied load…” Introduction) wherein the second structure is an object to be polished by the first structure (“…chemical-mechanical polishing modeling schemes in both wafer and device levels are proposed and analyzed…” abstract), and wherein the structure models comprise three-dimensional shapes of the first structure and second structure (figure 1); 
a stress analysis unit configured to perform a stress analysis mimicking an actual polishing operation on the second structure by the first10 structure, wherein the stress analysis comprises a time lapse (“…This coupling implies that one should simultaneously consider the stress distribution and local geometry evolution for accurate modeling the CMP process…” page 3 first para. And e.g., Figs. 7-9); and 
a polishing response analysis unit (“Chemical mechanical polishing (CMP) process…” Introduction) configured to analyze a polishing state of the second structure by converting a stress and an analyzed region into a region of a density distribution function (“…increasing die level” page 4 last para.) through analysis by 15 the stress analysis unit;
[a display unit configured to display a time lapsed proves of the stress analysis].
Wu does not but Wimplinger teaches performing analysis based on a diffusion equation (“…diffusion equation…” para. 0078, 0112, and 0127).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu by applying the teaching of Wimplinger because Wimplinger’s  diffusion equation would help to observe the surface to know the result of polishing (para. 0003).    
Wu and Wimplinger do not but Yokoyama teaches
a display unit configured to display a time lapsed proves of the [stress] analysis (figure 5 display of polished layer in different time elapsed in seconds and ‘…there is provided a polishing condition control apparatus of a CMP apparatus according to the first aspect of the invention, wherein the computer has a monitoring unit that displays the difference between the measured value of the polishing time and the forecasted value thereof, and, polishing states of the wafers and the like’ para. 0022, 0054 and 0067).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Wimplinger by applying the teaching of Yokoyama because Yokoyama would display different time elapsed of polishing process to observe the surface to know the states of polishing process (figures 5).

As to claim 2, Wu modified by Wimplinger and Yokoyama teaches the information processing apparatus according to claim 1, Wu and Yokoyama do not but Wimplinger teaches wherein20 the density distribution function is replaced with a calorific value distribution (“…the direct bonding variant has the enormous advantage of elevated assembly density…” para. 0002), the diffusion equation is replaced with a heat transfer equation, and a polishing state is analyzed by heat transfer analysis (“…heat treatment being carried out after the (successful) bonding process…” para. 0066).25  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Yokoyama by applying the teaching of Wimplinger because Wimplinger’s  heat treatment would help to increase the strength of the model/device (para. 0082).    

As to claim 3, Wu modified by Wimplinger and Yokoyama teaches the information processing apparatus according to claim 1, Wu teaches wherein a state of progress of polishing in chemical mechanical polishing is analyzed (“…Figure 3 shows a typical normalized MRR contour and the detail cross-section distribution after polishing…” figure 3 and page 4) . 30  

As to claim 4, Wu modified by Wimplinger and Yokoyama teaches the information processing apparatus according to claim 1, Wu teaches wherein 36SP366211WO00the stress analysis unit performs analysis by a finite element method (FEM) (“Matlab-FEM” page 9 second para.).  

As to claim 5, Wu modified by Wimplinger and Yokoyama teaches the information processing apparatus according to5 claim 1, Wu teaches wherein the polishing response analysis unit performs analysis by a finite element method (FEM) (“Matlab-FEM” page 9 second para.).  

As to claim 11, this is a method claim of claim 1.  See rejection for claim 1 above.

As to claim 12, this is a program claim of claim 1.  See rejection for claim 1 above.


Claims 6 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wimplinger and Yokoyama, as applied to claim 1, and further in view of Veerasamy et al., (US PUB 2014/0308523 hereinafter Veerasamy).

Veerasamy reference was cited in previous office action.

As to claim 6, Wu modified by Wimplinger and Yokoyama teaches the information processing apparatus according to10 claim 1, Wu teaches the polishing response analysis unit calculates a variable expressing a polishing state (“Chemical mechanical polishing (CMP) process…” Introduction);
Wu does not but Wimplinger teaches defined for each spatial point (“…bonding process of a second heat treatment process that takes place later can take place in particular spatially separately…” para. 0135) and an energy opening rate of a material having an elastic characteristic depending on the15 variable and a term proportional 20 to the energy opening rate (“…Such a heat treatment unit is preferably a batch unit, therefore a unit that can simultaneously accommodate, perhaps even continuously, a large number of wafers. The heat treatment in such a heat treatment unit is carried out according to the invention in particular longer than 5 minutes, preferably longer than 30 minutes, more preferably longer than 1 hour, and most preferably longer than 5 hours. The temperature in such a heat treatment unit is preferably adjustable, preferably adjustable along a path and/or, as a function of time, so that the processed substrates can run through exact temperature profiles. The temperatures that are used are in particular greater than 25.degree. C., preferably greater than 100.degree. C., more preferably greater than 300.degree. C., more preferably greater than 500.degree. C., and with utmost preference greater than 800.degree. C. The heat treatment can preferably take place in an inert gas atmosphere in order to protect the open surfaces of substrates against unnecessary or unintended oxidation” para. 0136);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu by applying the teaching of Wimplinger because Wimplinger’s  heat treatment would help to increase the strength of the model/device (para. 0082).    

Wu, Wimplinger, and Yokoyama do not but Veerasamy teaches
calculates a differential equation having a term for time derivative of the variable, a term proportional to spatial second-order derivative of the variable (“…differential equation is second-order, it requires definition of two spatial boundary conditions…” para. 0168).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Wimplinger by applying the teaching of Veerasamy because Veerasamy would apply differential equation to calculate the spatial order of energy in diffusion process (para. 0155).

As to claim 7, Wu modified by Wimplinger, Yokoyama and Veerasamy teaches the information processing apparatus according to claim 6, Wu, Wimplinger, and Yokoyama do not but Veerasamy teaches wherein a proportionality constant relating to a term for25 spatial second-order derivative of the variable is defined as a parameter correlated with easiness of polishing of each material (“…differential equation is second -order, it requires definition of two spatial boundary conditions…” para. 0168).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Wimplinger by applying the teaching of Veerasamy because Veerasamy would apply differential equation to calculate the rate of energy to spatial order of energy in diffusion process (para. 0155).

As to claim 8, Wu modified by Wimplinger, Yokoyama and Veerasamy teaches the information processing apparatus according to 30 claim 7, Wu , Wimplinger, and Yokoyama do not but Veerasamy teaches wherein the parameter is defined so as to have direction37SP366211WO00 dependence in space (“…Under conditions away from the threshold, the diffusion of carbon through nickel takes place in one direction…” para. 0075). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Wimplinger by applying the teaching of Veerasamy because Veerasamy’s variable/constant would help to define diffusion direction as desired (para. 0075).

As to claim 10, Wu modified by Wimplinger, Yokoyama and Veerasamy teaches the information processing apparatus according to claim 6, Wu teaches wherein 
[after transient response analysis by the differential equation is advanced to a certain time],
stress analysis for taking in a change in a variable as a 15result of the transient response analysis (“…This coupling implies that one should simultaneously consider the stress distribution and local geometry evolution for accurate modeling the CMP process…” page 3 first para.);
Wu, Veerasamy and Yokoyama do not but Wimplinger teaches and calculating an energy opening rate is carried out and a result of this stress analysis is reflected to the differential equation to repeat transient response analysis similar to the aforementioned transient response analysis (“…Such a heat treatment unit is preferably a batch unit, therefore a unit that can simultaneously accommodate, perhaps even continuously, a large number of wafers. The heat treatment in such a heat treatment unit is carried out according to the invention in particular longer than 5 minutes, preferably longer than 30 minutes, more preferably longer than 1 hour, and most preferably longer than 5 hours. The temperature in such a heat treatment unit is preferably adjustable, preferably adjustable along a path and/or, as a function of time, so that the processed substrates can run through exact temperature profiles. The temperatures that are used are in particular greater than 25.degree. C., preferably greater than 100.degree. C., more preferably greater than 300.degree. C., more preferably greater than 500.degree. C., and with utmost preference greater than 800.degree. C. The heat treatment can preferably take place in an inert gas atmosphere in order to protect the open surfaces of substrates against unnecessary or unintended oxidation” para. 0136);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Veerasamy by applying the teaching of Wimplinger because Wimplinger’s  heat would help to observe the surface to know the result of polishing (para. 0136).    

Wu, Wimplinger and Yokoyama do not but Veerasamy teaches wherein after transient response analysis by the differential equation is advanced to a certain time (“….differential. C .differential. t = D .differential. 2 C .differential. z 2 C ( 0 < z < .delta. , t = 0 ) = 0 , ( 34 ) C ( z = .delta. , t .gtoreq. 0 ) = C a = P C 2 H 2 1 / 2 .times. S 0 exp ( .DELTA. G sol RT ) C ( 0 , t > 0 ) = 0 , ( 35 )” para. 0134).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu and Wimplinger by applying the teaching of Veerasamy because Veerasamy would apply differential equation to calculate the rate of energy to spatial order of energy in diffusion process (para. 0155).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Wimplinger and Yokoyama in view of Veerasamy, as applied to claim 6, and further in view of Chen et al., (US PUB 2014/0136159).

Chen references was cited in previous office action.

As to claim 9, Wu modified by Wimplinger, Yokoyama and Veerasamy teaches the information processing apparatus according to claim 6, Wu teaches wherein5 in stress calculation (“…This coupling implies that one should simultaneously consider the stress distribution and local geometry evolution for accurate modeling the CMP process…” page 3 first para.);
 Wu, Veerasamy and Yokoyama do not but Wimplinger teaches for calculating the energy opening rate (“…Such a heat treatment unit is preferably a batch unit, therefore a unit that can simultaneously accommodate, perhaps even continuously, a large number of wafers. The heat treatment in such a heat treatment unit is carried out according to the invention in particular longer than 5 minutes, preferably longer than 30 minutes, more preferably longer than 1 hour, and most preferably longer than 5 hours. The temperature in such a heat treatment unit is preferably adjustable, preferably adjustable along a path and/or, as a function of time, so that the processed substrates can run through exact temperature profiles. The temperatures that are used are in particular greater than 25.degree. C., preferably greater than 100.degree. C., more preferably greater than 300.degree. C., more preferably greater than 500.degree. C., and with utmost preference greater than 800.degree. C. The heat treatment can preferably take place in an inert gas atmosphere in order to protect the open surfaces of substrates against unnecessary or unintended oxidation” para. 0136);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu by applying the teaching of Wimplinger because Wimplinger’s  heat would help to observe the surface to know the result of polishing (para. 0136).    

Wu, Wimplinger, Yokoyama, and Veerasamy do not but Chen teaches
a mesh is reconfigured in a case where a volume change rate of an element in a calculation region becomes equal to or greater than a certain value (“there is no need to further enforce a condition on mesh resolution in the boundary layer at the wall. As such, the mesh resolution at the boundary layer at the wall can be the same as or similar to (e.g., within 10%) the mesh resolution in other regions of the simulated system …” abstract, para. 0169). 10  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Wu, Wimplinger, and Veerasamy by applying the teaching of Chen because Chen’s mesh resolution would help to protect material duration and stress as design (para. 0169).

Response to Arguments

Objection to the Specification 
Applicant’s arguments, with respect to the Objection to the Specification, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn (page 6 of remark).

Rejection Under 35 U.S.C. § 101
Applicant’s arguments, with respect to the rejection of claims 1 - 12 under 101 have been fully considered but are not persuasive. 

Applicant argued that ‘…The Office Action asserts the claims are directed to mathematical concepts. (See Office Action, pg. 3). The claimed invention solves a technical problem of analyzing a shape during the polishing operation using a three-dimensional shape. Although the analysis uses mathematical equations, the claimed invention is directed to more than the mathematical equations; the claimed invention also generates three-dimensional structure models corresponding to a first structure and a second structure; performs a time lapsed stress analysis mimicking an actual polishing operation on the second structure by the first structure; and displays the time lapsed progress of the stress analysis. 
For these reasons, the claims do not recite any elements or limitations which fall within the enumerated groupings of abstract ideas. For this reason, the claims are patent eligible and the rejection under 35 U.S.C. § 101 should be reversed in accordance with the 2019 Guidance. (See 2019 Guidance, 84 FR at 54) (page 7 of remark). 
In response,
As 2019 Revised Patent Subject Matter Eligibility Guidance Update, when claims use mathematical equations, it belongs to Groupings of Abstract Ideas under Mathematical Concepts that include mathematical relationships, mathematical formulas or equations, and mathematical calculations.  Further, although amended claims recites ‘…generates three-dimensional structure models….’, the three-dimensional structure models with timing progress of the stress analysis still be abstract idea since it can be generated and displayed on computer.  

Applicant argued that ‘A claim that includes conventional elements "may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101." (See 2019 Guidance, 84 FR at 55). Furthermore, the 2019 Guidance clarifies that "a claim is not 'directed to' a judicial exception if the judicial exception is integrated into a practical application of that exception." (See 2019 Guidance, 84 FR at 50, col. 3 (Emphasis added)). In other words, "[o]nly when a claim recites a judicial exception and fails to integrate the exception into a practical application is the claim 'directed to' a judicial exception. (See 2019 Guidance, 84 FR at 50, col. 1).  (pages 6 – 8 of remark). 
In response,
The claims recite a judicial exception and do not yet integrate the exception into a practical application.  Therefore, the claims currently still directed to a judicial exception.

Applicant argued that ‘…For example, independent claims 1, 11, and 12 do not attempt to monopolize all implementations of analyzing a polishing operation. Instead, the independent claims are limited to implementations for, analyzing a shape during the polishing operation using a three-dimensional shape’  (pages 6 – 8 of remark). 
In response,
Similarly, although amended claims 1, 11, and 12 recite analyzing a shape during the polishing operation using three-dimensional structure models, the three-dimensional structure models the polish analysis still be abstract idea since it can be generated and displayed on computer.  For this reason, claims 1, 11, and 12 are directed to a judicial exception.


Claim Rejection Under 35 U.S.C. § 112
Applicant’s arguments, with respect to the Interpretation of claims 1 – 12 under 112(f) have been fully considered but are not persuasive.
Applicant argued that ‘Initially, Applicant notes that the claims do not include any terms that are presented as "means for [a function]" or the term "means" or "step," and therefore there is a presumption that 35 U.S.C. § 112(f) should not apply’ (page 9 of remark).
In response,
Examiner interpreted claims 1 – 10 under 112(f) because claim 1 includes generic placeholders “unit” such as ‘an acquisition unit configured to’, ‘a stress analysis unit configured to’ and ‘a polishing response analysis unit configured to’ followed by functionalities and are not modified by sufficient structure, i.e., they meet 3-rong analysis. 

Claim Rejection Under 35 U.S.C. § 103
Applicant’s arguments, with respect to the rejection of claims 1 - 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu, Wimplinger, Yokoyama, Veerasamy and Chen.

Applicant argued that ‘Based on the above comments, the references fail to teach all the limitations of claim 1; therefore, the rejection of claim 1 should be withdrawn. Claims 11 and 12 contain similar limitations and are rejected under similar rationale; and are therefore patentable for at least the reasons discussed above. For the sake of brevity, the Applicant refrains from a separate discussion of the dependent claims, which depend from otherwise allowable independent claims’ (pages 9 – 11 of remark). 
In response,
Amended claimed limitations are taught by Wu and Yokoyama.  See rejection above.  Claims 1, 11, and 12 are similar and rejected for the same reason as response above.

Applicant argued that ‘For at least the reasons set forth above, Applicant submits that the rejections of the claims should be reconsidered and withdrawn. Based on the foregoing, Applicant believes that all pending claims are in condition for allowance and such disposition is respectfully requested. In the event that a telephone conversation would further prosecution and/or expedite allowance, the Examiner is invited to contact the undersigned (pages 6 – 8 of remark). 
In response,
All pending claims are rejected for the same reason as the independent claims 1, 11, and 12.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Runnels, (US PAT 6,169,931), discloses a method for modeling chemical mechanical polishing pad wear over the time and displaying results of the planarity model (title, abstract, and figures 1 – 9).
Herrmann, (US PUB 2016/0162626), discloses chemical mechanical polishing (CMP) topography simulations of a wafer to obtain the surface topography of the wafer (title, abstract and figures 1 – 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194